          1   FISHER &PHILLIPS LLP
              SCOTT M. MAHONEY,ESQ.
          2
              Nevada Bar No. 1099
          3
              300 S. Fourth Street
              Suite 1500
         4    Las Vegas, NV 89101
              Telephone: (702)252-3131
          5   E-Mail Address: smahoney~ic,fisherphillips.com
              Attorney for Defendants,
         6
              Be Amazed Sandwich Co., Inc. and
          7   Michael Solomon

          s                          UNITED STATES DISTRICT COURT

         9                                   DISTRICT OF NEVADA

         to   DALLAS LYNCH,on behalf of herself and ) Case No. 2:18-cv-2425-APG-GWF
              all others similarly situated;        )
         11                                           STIPULATION AND ORDER TO
                                         Plaintiff, ) EXTEND TIME TO RESPOND
  0      12
~ o                                                   TO COMPLAINT
~ ~o
~ ~~     13   v.                                    )        (Second Request)
~ ~ ~
         14   BE AMAZED SANDWICH CO.,INC. d/b/a
~~z           AND a/k/a CAPRIOTTI'S SANDWICH
         15   SHOP; MICHAEL SOLOMON,an
~~ ~
  ~ ~n
~ w>          individual; DOES 1 through 50; inclusive,
         16
  ~ ~
  oa
~ o
~ M      17                            Defendant(s).

         1~

                     IT IS HEREBY STIPULATED AND AGREED by the parties' counsel of
         19
              record that Defendants will have an extension of time up to and including March 4,
         20
              2019 to answer or otherwise respond to Plaintiff's Complaint. This is the second
         21
              request for an extension of this deadline.
         22
                      The Complaint sets forth a purported wage and hour class action. The parties
         23
              have met and had settlement discussions, and Defendants are in the process of
         24
              transmitting extensive data to Plaintiff regarding the purported class members,
         25

         26

         27

         28


              FPDOCS 34856632.1
             1   following the review of which, the parties will be continuing their efforts to resolve this
             2   matter.
             3   FISHER & PHILI~~'~~~                                  GABROY LAW OFFICES
             4                                                         By:           /s/
                 By:~,~Ls/~~
             5
                 Scott.M. Mahoney,Esq.                                 Christian Gabroy, Esq.
                 300 S. Fourth Street                                  The District at Green Valley Ranch
             6   Suite 1500                                            170 South Green Valley Parkway
                 Las Vegas. NV 89101                                   Suite 280
             7   Attorney for Defendants                               Henderson, NV 89012
                                                                       Attorney for Plaintiff
             8

             9                                         IT IS SO ORDERED:

            10
                                                       UNITED STATESDISTRICT
                                                       UNITED STATES         JUDGE
                                                                     MAGISTRATE  JUDGE
            ~~
                                                       Dated:    01-31-2019
~d o        12
~ ~
~ ~o
  °+'' rn   13
  ~~
  ~ ~
  a >       14
~ ~z
~~          is
~ w
  °>        16
  ~ ~
  oa
~ o         17
~ M



            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28

                                                                -2-
                 FPDOCS 34856632.1
